DETAILED ACTION
	This Office action is in response to the Amendment filed on 20 January 2022.  Claims 1, 4, and 7-18 are pending in the application. Claims 16-18 are newly submitted. Claims 8-13 have been withdrawn from consideration. Claims 2, 3, 5, and 6 have been cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 January 2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over CN101561602, of record.
CN101561602 discloses an array substrate, shown in Figs. 2a-2e comprising:
an underlying substrate 1, 
gate lines 3 and data lines 7 located on the underlying substrate 1 and intersecting with each other, a layer 3 where the gate lines 3 are located being between a layer 7 where the data lines 7 are located and the underlying substrate 1, 
a buffer layer 2 located between the underlying substrate 1 and the layer 3 where the gate lines 3 are located, and comprising a plurality of through-holes;
filling sections 4 located in the through-holes on sides of the gate lines 3 away from the underlying substrate 1; 
wherein orthographical projections of the through-holes onto the underlying substrate cover orthographical projections of intersection areas where the gate lines intersect with the data lines, onto the underlying substrate, as shown in Fig. 2d;
 in a direction perpendicular to a plane of the underlying substrate, a thickness of each gate line 3 in the intersection areas (shown in Fig. 2c) is smaller than a thickness of the buffer layer 2 (see Fig. 2C below); and 



    PNG
    media_image1.png
    417
    830
    media_image1.png
    Greyscale

. 

    PNG
    media_image2.png
    487
    816
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    452
    712
    media_image3.png
    Greyscale

Since CN101561602 discloses that the disclosed invention is drawn to an array substrate of a liquid crystal display device, comprising a substrate, a gate line 3 arranged on the substrate, a data line 7 intersected with the grid line, a thin film transistor which is electrically connected with the gate line and the data line, and a pixel electrode 9 which is electrically connected with the thin film transistor and positioned in an area defined by a crossed array of the gate line 3 line and the data line 7, it would have been obvious to the skilled artisan that the buffer layer would have a plurality of through holes corresponding to the intersection of the gate line 3 and the data line 7 for each pixel of the array substrate.
Regarding claim 4, the array substrate of CN101561602 further comprises the interlayer dielectric layer 4 comprises first grooves arranged corresponding to the through-holes, in the intersection areas, and the data lines 7 are located in the first 
Regarding claim 14, CN101561602 discloses a display panel, that is, a liquid crystal display, comprising the array substrate according to claim 1, see the Abstract.  
Regarding claim 15, CN101561602 disclose a display device, comprising the display panel according to claim 14, that is, a liquid crystal indicator, see Summary of the Invention.
Regarding claim 16, the array substrate of CN101561602 further comprises 
 an interlayer dielectric layer 4 located between the layer 3 where the gate lines 3 and the layer 7 where the data lines 7 are located, as shown in Fig. 2d;
Regarding claim 17, the array substrate of CN101561602 further comprises areas in the array substrate other than the intersection areas comprises active layers 6 located between the buffer layer 2 and the layer 3 where the gate lines 3 are located, as shown in Fig. 2c.
Regarding claim 18,  in the array substrate of CN101561602, the interlayer dielectric layer 4 comprises second grooves arranged corresponding to the active layers 6; and 
source and drain electrodes 7 arranged at a layer same as the layer where the data lines are2 AFDOCS/23928906.1located in the second grooves, as shown in Figs. 2a and 2c. 


    PNG
    media_image4.png
    300
    750
    media_image4.png
    Greyscale
   
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over CN101561602, as applied to claim 3 above, and further in view of Lee, US 2004/0075783, both of record.
CN101561602 discloses an interlayer dielectric 4, but does not disclose that the interlayer dielectric is made of silicon dioxide, silicon nitride, a macromolecule material, or gas gel.  However, interlayer dielectric 4 in the array substrate of CN101561602 insulates the gate line 3 from the active layer 6, as shown in Fig. 2c. Lee teaches that silicon dioxide can be used to insulate a gate layer from an active layer, see paragraph [0055]. In light of the disclosure of Lee, it would have been obvious to the skilled artisan to form interlayer dielectric 4 in the known array substrate of CN101561602 from silicon dioxide.  Moreover, silicon dioxide is a well-known dielectric material used to insulate conductive lines in array substrates. 

Response to Arguments
Applicant's arguments filed 20 January 2022 been fully considered but they are not persuasive. Applicant has argued that from Fig. 2c of CN101561602, we do not know whether the thickness of the gate line 3 in the intersection area is 

    PNG
    media_image3.png
    452
    712
    media_image3.png
    Greyscale

.



    PNG
    media_image2.png
    487
    816
    media_image2.png
    Greyscale


For these reasons, Applicant’s claimed array substrate is not deemed patentably distinct from the known array substrate of CN101561602, as applied in the above rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A WILCZEWSKI whose telephone number is (571)272-1849.  The examiner can normally be reached on M-TH 7:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-8454.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access 






MARY A. WILCZEWSKI
Primary Examiner
Art Unit 2822



/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822